16 N.Y.2d 570 (1965)
In the Matter of New York World's Fair 1964-1965 Corporation, Appellant,
v.
Abraham D. Beame, as Comptroller of the City of New York, Respondent.
Court of Appeals of the State of New York.
Argued April 19, 1965.
Decided May 20, 1965.
John V. Thornton, Charles F. Preusse and Bernard L. Sanoff for appellant.
Leo A. Larkin, Corporation Counsel (John F. Kelly, Milton Weinberg and David Jalosky of counsel), for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
Order affirmed, without costs; no opinion.